Citation Nr: 0632509	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-00 258A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for cellulitis of the 
abdominal wall.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	E. Trent McCarthy, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2003 rating decision by the RO.

In July 2006, the veteran's daughter stated that she wished 
to pursue claims on behalf of the veteran.  Such claims have 
not been certified to the Board on appeal nor have they 
otherwise been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over those claims 
and they will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  However, they are 
referred to the RO for appropriate action.  



FINDING OF FACT

On July 26, 2006, the veteran's daughter notified the Board 
that the veteran had died earlier that month prior active 
consideration of his appeal.  



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims 
identified as being on appeal.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On July 26, 2006, the veteran's daughter notified the Board 
that the veteran had died earlier that month.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Therefore, the appeal on the merits has become moot by virtue 
of the death of the veteran in this case and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (6).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (6).  


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


